08-6197-ag
    Salim v. Holder
                                                                                   BIA
                                                                          A 096 253 746
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1 st day of March, two thousand ten.

    PRESENT:
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                    Circuit Judges.
    ______________________________________

    DEDY SALIM, a.k.a. LIM YUNG WEI,
                      Petitioner,
                                                           08-6197-ag
                       v.                                  NAC
    ERIC H. HOLDER, JR., 1 UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:                  Norman Kwai Wing Wong, New York,
                                     N.Y.




                  1
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:          Tony West, Assistant Attorney
                         General, Civil Division; Linda S.
                         Wernery, Assistant Director; Lindsay
                         B. Glauner, Trial Attorney, Office
                         of Immigration Litigation, Civil
                         Division, United States Department
                         of Justice, Washington, DC


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Dedy Salim, a native and citizen of

Indonesia, seeks review of a December 3, 2008, order of the

BIA denying his motion to reopen his removal proceedings.

In re Dedy Salim, a.k.a. Lim Yung Wei, No. A 096 253 746

(B.I.A. Dec. 3, 2008).     We assume the parties’ familiarity

with the underlying facts and procedural history of the

case.

    The BIA did not abuse its discretion in denying Salim’s

motion to reopen.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006)(“We review the denial of motions to reopen

immigration proceedings for abuse of discretion.”).     “A

motion to reopen proceedings . . . shall be supported by

affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1).     Here, however, although Salim

                                2
presented evidence that he had converted to Christianity, he

presented no evidence in support of his claim that he would

be persecuted in Indonesia due to his Christian Faith.     This

omission alone was a sufficient basis for the BIA to deny

his motion to reopen.   See INS v. Abudu, 485 U.S. 94, 104-05

(1988)(noting that the BIA may deny a motion to reopen where

“the movant has not established a prima facie case for the

underlying substantive relief sought” and where “the movant

has not introduced previously unavailable, material

evidence”); Song Jin Wu v. INS, 436 F.3d 157, 164 (2d Cir.

2007) (upholding BIA’s finding that petitioner failed to

establish his prima facie eligibility for relief because he

offered “no evidence” to support his claim that he would be

tortured if returned to China).

    Furthermore, under 8 C.F.R. § 1003.2(c)(1), “[a] motion

to reopen proceedings for the purpose of submitting an

application for relief must be accompanied by the

appropriate application for relief.”   The BIA relied on that

regulation in denying Salim’s motion to reopen, noting that

he failed to submit an asylum application setting forth his

new claim.   Salim contends that his failure to submit the

appropriate application is not a ground to deny him relief.


                              3
However, that argument runs counter to the plain language of

the regulation, requiring that a motion to reopen “must” be

accompanied by the appropriate application.   8 C.F.R.

§ 1003.2(c)(1); see Waggoner v. Gonzales, 488 F.3d 632, 639

(5th Cir. 2007) (holding that “[i]n the absence of this

application, the BIA did not abuse its discretion” in

denying petitioner’s motion to reopen and remand).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4